This is a criminal prosecution by complaint and warrant against the respondent for transportation of intoxicating liquor with intent that the same should be sold in the State of Maine in violation of law, and upon appeal from the Western Somerset Municipal Court the case was tried before a jury in the Appellate Court. In the lower court the respondent pleaded guilty but in the Appellate Court, by consent of the presiding Justice, he was allowed to retract that plea and thereupon pleaded that he was not guilty.After completion of the evidence his counsel moved that the court direct a verdict for the respondent, which motion was overruled, and thereupon exception was taken to that ruling. The complaint and warrant, plea, the evidence, and all docket entries are made part of the bill of exceptions.The case was then submitted to the jury and verdict of guilty was returned.That the respondent had the legal right to except to the refusal of the presiding Justicie to direct a verdict in his favor, and that when the evidence in support of an indictment or complaint is so slight that a verdict based upon it would not be allowed to stand, it is the duty of the presiding Justice to direct the verdict in favor of the respondent, are such familiar and well-settled principles of law that citation of authorities is not necessary. The decision of this court upon the merits of the exception must rest upon a careful examination of the record, which task has been done. The defense was somewhat unique but to court and jury was not credible. On the other hand the testimony offered by the State, and the reasonable inferences to be drawn therefrom, justify the ruling of the presiding Justice.